DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss EP3012189A1, as filed on the IDS, in view of Reiss ‘177 DE102013211177A1, as cited on the IDS and Karlstedt US 20140260330 A1.

Re claim 9, Reiss teach a galley (2) structure for an aircraft cabin (para 2), comprising: at least one air intake (“a front side of the galley” para 35 line 2) capable of receiving a supply of ambient air proximate to the galley structure; at least one intake duct (11) configured to receive a recirculating air supply; at least one pump (30) configured to provide a liquid cooling medium (LCM) from a reservoir (32); at least one chilled liquid recirculation device (CLRD) comprising: 
a first-stage chiller configured to initially chill the LCM, the first- stage chiller comprising: a first air-cooled heatsink device (28) configured to receive the LCM, the first air-cooled heatsink device having a plurality of first fins (para 18) in thermal communication with the LCM; and at least one first fan (para 40) configured to 1) absorb heat from the LCM by driving the ambient air through the plurality of first fins and 2) expel the heated ambient air from the first-stage chiller; 
a second-stage chiller configured to further chill the LCM, the second-stage chiller comprising: a first liquid-cooled heatsink device (24, 26 conduits) in fluid communication with the first air-cooled heatsink device and configured to receive the LCM; 
at least one thermoelectric heat exchanger (34, 36, 38) having a cold side configured to further chill the LCM and a hot side, the cold side in conductive contact with the first liquid-cooled heatsink device such that the cold side conductively cools the first liquid-cooled heatsink device (para 41, noting that 34, 36, 38 create a cold gradient by internal conduction cooling, which then cools the LCM, and the cooled LCM cool the first liquid -cooled heat sink device; and thus conductive cooling by the cold side is one of the steps in the overall process to cool the first liquid-cooled heat sink, and thus the claim limitations are met; 36 is heated and 40 acts as a heat sink for the TED such that heat is being absorbed at 36 and thus removed from the LCM; also noting reversible current operations in para 44 such that the cold side and hot side are interchangeable depending on operation mode and intended use;  therefore TED is capable of performing the claim limitations)
and at least one second fan (39) configured to chill the hot side by driving the ambient air through the plurality of second fins.
Reiss fail to explicitly teach details of another heat exchanger.
Reiss ‘177 teach and at least one remote chiller device (28) fluidly coupled to the CLRD, the remote chiller device comprising: at least one remote heat exchanger (28) configured to receive the LCM, the remote heat exchanger in thermal communication with the recirculating air supply;
 and at least one third fan configured to chill the recirculating air supply by driving the recirculating air supply through the remote heat exchanger (fig 1)  to add an additional heat exchanger connected to an AC unit.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include another heat exchanger as taught by Reiss ‘177 in the Reiss invention in order to advantageously allow for increased cooling of the LCM with an AC unit.
Reiss , as modified, fail to explicitly teach details of the fins.
Karlstedt teach and the hot side in thermal communication with a second air- cooled heatsink device having a plurality of second fins to increase the thermal gradient (para 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Karlstedt in the Reiss , as modified, invention in order to advantageously allow for a thermo-electric device with higher efficiency as is known in the art.
Re claim 10, Reiss teach at least one of an interior compartment (20, 18) or a cart bay, the cart bay configured for stowage of at least one galley cart, wherein the at least one third fan is configured to direct the chilled recirculating air supply through at least one of the interior compartment and the cart bay (noting after “or a cart bay”, the limitations are not required in case of the prior art teaching “an interior compartment”).  
Re claim 11, Reiss , as modified, teach   wherein the at least one pump is configured to return the LCM to the reservoir after contact with the remote heat exchanger (noting this occurs in the instant combination where 28 of  Reiss  ‘177 is added to the loop 26 Reiss which is equivalent to 26 of the secondary reference Reiss’177).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss EP3012189A1, as filed on the IDS, in view of Reiss ‘177 DE102013211177A1, as cited on the IDS and Karlstedt US 20140260330 A1 further in view of Gable US 3148511 A
 	Re claim 12, Reiss , as modified, fail to explicitly teach details of more fins.
Gable teach at least one third air-cooled heatsink device, the third air-cooled heatsink device having a plurality of third fins in thermal communication with the LCM to increase surface area.
Reiss, as modified in the instant combination when combined, teach the remote heat exchanger includes at least one third air-cooled heatsink device configured to receive the LCM, the third air-cooled heatsink device having a plurality of third fins in thermal communication with the LCM (noting the fins are considered to be a third heat sink device), wherein the at least one third fan is configured to drive the recirculating air supply through the plurality of third fins (noting the fan in fig 1 of Reiss ‘177 is disposed immediately adjacent28 and thus the limitations of air over the fins are met in the instant combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Gable in the Reiss , as modified, invention in order to advantageously allow for a higher efficiency heat exchanger as is known in the art.
 Re claim 13, Reiss the at least one thermoelectric heat exchanger is a first thermoelectric heat exchanger having a first hot side and a first cold side (see rejection of claim 9).
Reiss , as modified, fail to explicitly teach details of another TED.
Gable teach, and the remote heat exchanger includes: at least one cooling tank configured to receive the LCM; and at least one second thermoelectric heat exchanger having a second hot side conductively coupled to the at least one cooling tank and a second cold side thermally coupled to at least one third air-cooled heatsink device (figs 1-2) to add a TED adjacent to the tank of a heat exchanger.
Reiss, as modified in the instant combination when combined, teach wherein the at least one third fan is configured to drive the recirculating air supply through the plurality of third fins of the third air-cooled heatsink device (noting the fan in fig 1 of Reiss ‘177 is disposed immediately adjacent28 and thus the limitations of air over the fins are met in the instant combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of another TED as taught by Gable in the Reiss , as modified, invention in order to advantageously allow for a higher efficiency heat exchanger as is known in the art.

Response to Arguments
Applicant’s arguments, see reply, filed 2/28/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
The applicant argues that Reiss disclose three separate cooling elements separately, configured differently, and in a different order and thus the clam limitations are not met. The examiner respectfully disagrees. The structural claim limitations are met by the prior art , and the specific order and configuration that is allegedly differently relates to a general allegation that claim 9 is different from what is taught by the prior art, without specifically pointing out how the order or configuration is different.
The applicant argues that Reiss has only one mode of operation and cites paras 41 and 23 (hot and cold side are only used in one direction). The examiner respectfully disagrees. Reiss clearly teach that “peltier element 34, its polarity may simply be reversed” in para 44. Therefore the cold and hot side are interchangeable, and two different modes of operating the peltier element, as is well known in the art, is explicitly disclosed by Reiss.
The applicant argues that Reiss does not act as a direct cooler of the liquid loop. The examiner respectfully disagrees. The broad limitations of claim 9 only require conductive cooling which in a latter or chain events would result in the cooling of the LCM, since claim 9 remains broader than what applicant appears to be arguing (see detailed rejection above). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a direct cooler of the liquid loop”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that electric generation will not result in the desired temperature gradient for cooling, that it would not make sense to cool the hot side of the Peltier in Reiss which would lead to less electric generation, and that the cold side does not appear to be cooled by a galley cooling system. The examiner respectfully disagrees. The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which support the general allegations. 


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 Applicant argues that the examiner’s use of integral is not appropriate. This argument is now moot in view of the new rejection of record provided above.
Applicant argues that one of ordinary skill in the art would not consider the cold side to be in conductive contact with the heat exchanger 24. The examiner respectfully disagrees. Claim 9 requires that “the cold side in conductive contact with the first liquid-cooled heatsink device such that the cold side conductively cools the first liquid-cooled heatsink device”. In the rejection of claim 9, a first liquid-cooled heatsink device (24, 26 conduits) contain the conduits of 26, which are in direct contact and thermal contact with the Peltier device 34. Therefore one of ordinary skill in the art would consider the cold side to be in conductive contact with the “a first liquid-cooled heatsink device” (see detailed rejection above). 
Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 9 have been addressed above. Thus, the rejections are proper and remain.  
Therefore, the arguments are not found to be persuasive.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763